Citation Nr: 0627323	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 through 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  
Additional development is necessary to verify the veteran's 
claimed in-service stressors, as is required under 38 C.F.R. 
§ 3.304(f).

In June 2001, the RO contacted the US Armed Forces Center for 
Research of Unit Records (USAFCRUR) (now known as the U.S. 
Army and Joint Services Records Research Center (USAJSRRC)) 
and requested that it corroborate the veteran's claimed 
stressors.  The June 2001 response indicated that it needed 
specific dates, locations and names in order to process the 
request.  The RO did not follow up and on the January 2003 VA 
Form 9 the veteran noted that he had not been informed of 
what information was needed in order to corroborate his 
stressor statement.  

The Board's June 2004 remand pointed out that the record was 
deficient as to development with regard to verifying the 
veteran's stressors.  The remand order required the RO to 
obtain unit history, lesson learned reports, or after action 
reports for COB 121st Sig Bn 1st Inf Div from May 2, 1968, to 
May 1, 1969.  The RO then contacted the National Archives and 
Records Administration (Archives) for this information.  The 
Archives responded in July 2004 with a sample of the 121st 
Signal Battalion's daily journals, and noted that after 
action and operations reports were unavailable.  The Archives 
suggested that the operational reports and lessons learned 
should be available from the National Technical Information 
Service (NTIS).  The Archives gave contact information and 
instructions for obtaining that information in it's July 2004 
letter.  VA failed to follow up.  

Throughout the course of this appeal, VA has left gaps in the 
development of this claim as far as verifying the veteran's 
stressors.  There was no follow-up with the U.S. Army and 
Joint Services Records Research Center (USAJSRRC) (formerly 
known as both the Center for Unit Records Research (CURR) and 
the US Armed Forces Center for Research of Unit Records 
(USAFCRUR)).  There was no follow up to the Archives July 
2004 letter, including contact with the NTIS.  Thus, the July 
2004 remand order was not fully complied with.  If any action 
required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  While the Board regrets the delay, another 
remand is required.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including notification of the 
evidence necessary to verify his claimed 
in-service stressors.  Examine both the 
June 2001 CURR (now USAJSRRC) response and 
the July 2004 Archives response in order 
to fully notify the veteran. 
 
2.  Again contact the veteran to obtain 
any additional details or information he 
is able to provide regarding his claimed 
PTSD stressors.  Important details 
include: the dates, within a two-month 
period, of any stressors; the unit to 
which the veteran was assigned or serving 
with; and the place(s) where the alleged 
stressors occurred.  

Thus far, the following information has 
been obtained: 

*	The veteran served in Vietnam from 
May 1968 through May 1969 and was 
involved in the following campaigns: 
Tet Counteroffensive, 
Counteroffensive, Phase IV, and 
Counteroffensive, Phase V.  He 
appears to have been assigned to COB 
121st Sig Bn 1st Inf Div during his 
entire tour in Vietnam. 

The veteran's alleged stressors include: 

*	Being exposed to the aftermath of 
fire upon the 1st Inf Div, including 
"burning APCS, bodies, etc." 

*	Being hit in a rocket/mortar attack 
in March or April of 1969 while 
relaying communication for the 1st Inf 
Div and seeing two of his fellow 
soldiers being injured. 

*	Seeing his friends killed and injured 
during mortar attacks. 

*	Seeing men with leg irons attempting 
to run away and being shot by their 
own men. 

*	Seeing a woman killed while standing 
in the door of a helicopter that was 
shot down in Dion during the Tet 
Counteroffensive.

3.  Contact the appropriate authorities, 
including but not limited to USAJSRRC and 
NTIS, and obtain the unit history, unit 
reports, lesson learned reports, 
operational reports, daily reports, after 
action reports, or any other source of 
information to verify that CO B 121st 
Signal BN, 1st Infantry Div was subject to 
mortar attacks or any other combat action 
between May 2, 1968, and May 1, 1969, and 
to corroborate the veteran's claimed 
stressors. 




4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



